   Case 3:20-cv-00828-WQH-RBM Document 7 Filed 07/02/20 PageID.64 Page 1 of 1




                          United States District Court
                            SOUTHERN DISTRICT OF CALIFORNIA


Ramon Padilla,
                                                             Civil Action No. 20-cv-0828-WQH-RBM

                                               Plaintiff,
                                        V.
L. Arredondo, Lieutenant Hearing                               JUDGMENT IN A CIVIL CASE
Officer; P. Covello, Former Warden at
RJDCF; S.K. Hemenway, Final Appeals
Examiner,
                                             Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Court dismisses this civil action without further leave to amend for failing to state a claim pursuant
to 28 U.S.C. § 1915(e)(2)(B)(ii) and § 1915A(b)(1).




Date:            7/2/20                                         CLERK OF COURT
                                                                JOHN MORRILL, Clerk of Court
                                                                By: s/ T. Ferris
                                                                                        T. Ferris, Deputy
